     Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 1 of 43




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION


UNITED STATES OF AMERICA,         )
                                  )
and the STATE OF GEORGIA,         )
                                  )
                Plaintiffs,       )
                                  )
                                  )    Civil Action No. 1:10-cv-04039-SDG
       v.                         )
                                  )    MODIFICATION
                                  )    TO CONSENT DECREE
DEKALB COUNTY, GEORGIA            )
                                  )
                Defendant.        )
                                  )
      Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 2 of 43




      WHEREAS, Plaintiffs, the United States of America, on behalf of the

United States Environmental Protection Agency (“EPA”), and the State of

Georgia, at the request of the Georgia Department of Natural Resources,

Environmental Protection Division (“EPD”), filed a complaint in this action on

December 13, 2010, alleging that Defendant DeKalb County, Georgia (the

“County”) violated the Federal Water Pollution Control Act, also known as the

Clean Water Act (the “CWA”), 33 U.S.C. § 1251 et seq., the Georgia Water

Quality Control Act, O.C.G.A. § 12-5-21 et seq. (“GWQCA”), and the regulations

promulgated thereto.

      WHEREAS, on December 13, 2010, the United States lodged a Proposed

Settlement: Consent Decree Subject to Public Comment resolving the claims

alleged in the complaint.

      WHEREAS, on May 11, 2011, following a period of public comment,

Plaintiffs filed a joint Motion to Enter Consent Decree.

      WHEREAS, on May 13, 2011, the County filed a Motion to Enter Consent

Decree.

      WHEREAS, on December 20, 2011, the Court granted Plaintiffs’ joint

Motion to Enter Consent Decree and entered the Consent Decree as a judgment of

                                         -1-
      Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 3 of 43




the Court pursuant to Federal Rules of Civil Procedure 54 and 58, and pursuant to

Section XVII (Effective Date) of the Consent Decree, the Effective Date of the

Consent Decree is therefore December 20, 2011.

      WHEREAS, under Paragraph 105 of the Consent Decree, the Consent

Decree may be modified by a subsequent written agreement signed by the United

States, the State, and the County (the “Parties”), and a material change to the

Consent Decree shall be effective only upon approval by the Court.

      WHEREAS, the County has acknowledged that a number of contributing

factors limited and delayed its performance in the early years of Consent Decree

implementation such as the County’s governing body’s delays in hiring a Consent

Decree program manager, significant leadership turnover, and lack of proper

oversight within the County’s Department of Watershed Management (“DWM”),

and poor communication between DWM and other County departments and

stakeholders. As a result, the County learned through the assessment of its WCTS

– undertaken as part of the Capacity, Maintenance, Operations and Management

(“CMOM”) programs of the Consent Decree – that the extent of capacity

limitations in the WCTS is greater than originally understood. The assessment also




                                         -2-
      Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 4 of 43




revealed new challenges in areas not previously anticipated that now require

additional attention.

      WHEREAS, with an improved understanding of its WCTS and the

underlying causes of recurrent capacity-related Sanitary Sewer Overflow (“SSO”)

sites (both within and outside of the areas previously prioritized for rehabilitation

under the Consent Decree) attained through implementation of certain Consent

Decree requirements, the County has begun to target the rehabilitation of locations

experiencing multiple Sanitary Sewer Overflows, to prioritize reducing the

Infiltration and Inflow of non-wastewater (“I/I”) into the WCTS to re-capture

capacity in the WCTS, and to expand its maintenance, inspections, assessments,

and rehabilitation activities. For example, as reported in the County’s publicly

available annual reports, in 2017 through 2019, the County replaced nearly 3,000

vented manhole covers with solid covers to reduce I/I, conducted 8,948 manhole

condition assessments outside Priority Areas, performed over 5,800 sewer creek

crossing inspections, treated over 1.85 million linear feet (“LF”) of sewer mains

throughout the County to remove root intrusions and prevent blockages, removed

over 25 million gallons of Fats, Oils, and Grease (“FOG”) from the WCTS,

completed installation of the County-wide flow monitoring and rain gauge system

                                          -3-
       Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 5 of 43




to support development of a dynamic model and system flow analysis, increased

FOG enforcement for non-compliant food service establishments, and completed

all planned major replacement and rehabilitation projects to the County’s lift

stations.

      WHEREAS, Paragraph 28 of the Consent Decree required the County to

develop, by December 20, 2017, a computer-based dynamic hydraulic model for

the County’s WCTS capable of, inter alia: (1) predicting the volume of wastewater

in Force Mains and the Major Gravity Sewer Lines, including predicting the peak

flows during wet weather and dry weather conditions; (2) assisting in determining

the likelihood and location of capacity-related SSOs from the County’s WCTS;

and (3) predicting the flow regime of those portions of the WCTS receiving flows

from proposed developments.

      WHEREAS, the County has represented to EPA/EPD that due to the

County’s above-described delays and performance problems during the early years

of its Consent Decree implementation, the County proposed in February of 2015,

in a revised System-Wide Hydraulic Model Program, the use of a static model

because it could be developed more quickly and would allow for a faster

assessment of its system.

                                         -4-
      Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 6 of 43




      WHEREAS, on March 27, 2015, EPA/EPD approved the revised System-

Wide Hydraulic Model Program, and the County fully developed such a static

hydraulic model by December 20, 2017.

      WHEREAS, the County has now requested approval to implement a new

dynamic hydraulic model that would more accurately characterize flows in its

WCTS, more accurately inform the County’s remedial actions for its WCTS,

enable the County to better manage capacity in its collection system, and make

more accurate determinations about where new connections can be accommodated

under a new Capacity Assurance Program that is included as part of this

Modification to Consent Decree (“Modification”).

      WHEREAS, the County’s new dynamic hydraulic model has been peer-

reviewed and is under review by EPA/EPD.

      WHEREAS, Paragraph 35 of the Consent Decree establishes a Priority

Areas Sewer Assessment and Rehabilitation Program (“PASARP”) and requires

the County to, among other things, assess and rehabilitate all Initial and Additional

Priority Areas by June 20, 2020.

      WHEREAS, as a result of the County’s slow start in implementing the

Consent Decree combined with the expanded scope of the work that remains, the

                                         -5-
      Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 7 of 43




County failed to timely implement the PASARP and did not meet the June 20,

2020 Consent Decree deadline, which subjects the County to daily stipulated

penalties.

      WHEREAS, as part of this Modification, the County has requested an

extension of the PASARP deadline.

      WHEREAS, the County has represented to EPA/EPD that approximately

1,093,000 LF of the County’s WCTS within the PASARP require rehabilitation or

must otherwise be addressed, that all lift station rehabilitation projects have been

completed, and that it does not anticipate building additional lift stations to comply

with the requirements of the Consent Decree.

      WHEREAS, the County reported the following number of unpermitted

discharges of wastewater from its WCTS, or from a Wastewater Treatment Facility

(“WWTF”) caused by problems in its WCTS, that reached waters of the United

States or the State (“Spills”) in each year since entry of the Consent Decree: 2012 –

159 Spills; 2013 – 139 Spills; 2014 – 143 Spills; 2015 – 127 Spills; 2016 – 135

Spills; 2017 – 186 Spills; 2018 – 183 Spills; and 2019 – 225 Spills, and has paid

$859,000 in stipulated penalties under the Consent Decree for these reported Spills.




                                          -6-
      Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 8 of 43




      WHEREAS, the Parties agree that the Consent Decree should be modified,

in light of the substantial work remaining to be completed, to, among other things,

extend the original PASARP schedule.

      WHEREAS, the Parties agree that it is appropriate the Consent Decree be

modified to add a Capacity Assurance Program, which will use information

produced by the dynamic hydraulic model to ensure that the WCTS has adequate

capacity to manage wastewater flows and that determinations of the WCTS’s

capacity are made using the best available information.

      WHEREAS, the Parties agree that the Consent Decree should be modified to

require 103 priority work projects to be completed at certain additional locations in

the WCTS that have been identified during the assessment as experiencing repeat

SSOs, 48 of which are in Priority Areas identified under the PASARP and 55

which are not in such Priority Areas.

      WHEREAS EPA/EPD have determined that it is appropriate to assess, and

the County agrees to pay, an additional civil penalty which addresses the County’s

failure to implement the Consent Decree obligations in accordance with the

original Consent Decree schedule and the Spills from its WCTS through 2019.




                                         -7-
       Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 9 of 43




      WHEREAS, the Parties agree that the Consent Decree may be amended

pursuant to this Modification.

      WHEREAS, the Parties recognize, and the Court by entering this

Modification finds, that this Modification has been negotiated by the Parties in

good faith and will avoid litigation among the Parties and that this Modification is

fair, reasonable, and in the public interest.

      NOW, THEREFORE, before the taking of any testimony, without the

adjudication or admission of any issue of fact or law except as provided in Section

I (Jurisdiction and Venue) of the Consent Decree, and with the consent of the

Parties, IT IS HEREBY ADJUDGED, ORDERED, AND DECREED as follows:

      1.     The terms used in this Modification that are defined in the CWA, or in

regulations promulgated pursuant to the CWA, shall have the meanings assigned to

them in the CWA or such regulations, unless otherwise provided in the Consent

Decree or in this Modification. Unless otherwise specifically set forth in this

Modification and/or in Appendices D, E, and F, which are attached hereto and

incorporated herein, the definitions set forth in Section IV (Definitions) of the

Consent Decree shall apply to this Modification.




                                           -8-
      Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 10 of 43




      2.     Except as specifically set forth in this Modification, the terms and

conditions of the Consent Decree shall remain in full force and effect.

      3.     The following language shall be added to Section V (Civil Penalty)

of the Consent Decree as Paragraph 8(a):

             (a) Within thirty (30) days after the Date of Entry of this

Modification, the County shall pay a civil penalty in the amount of $1,047,000 as

follows: $523,500 to the United States and $523,500 to the State. The County

shall pay the civil penalty due to the United States in the manner set forth in

Paragraph 9 of the Consent Decree and the civil penalty due to the State by

submitting a check payable to the State of Georgia and tendered to the Georgia

Environmental Protection Division, Director’s Office, 2 Martin Luther King, Jr.

Drive SE, Suite 1452 East Tower, Atlanta, Georgia 30334.

      4.     Paragraphs 28 and 29 of Section VI (Remedial Actions for

County’s Wastewater Collection and Transmission System) of the Consent

Decree shall be removed and replaced with the following language:

             28.    The County is in the process of developing a computer-based

dynamic hydraulic model (the “Dynamic Model”) for the County’s WCTS

utilizing modeling software, including InfoWorks ICM, that will provide a

                                          -9-
      Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 11 of 43




hydraulic modeling tool with a stable engine capable of processing the information

needed to establish existing WCTS hydraulic conditions as well as information

needed to plan for future WCTS capacity needs. The Dynamic Model shall be

comprised of a “Sub-Model” for each of the following seven (7) hydraulically

separate areas within the WCTS: (1) Snapfinger/Intrenchment Creek;

(2) Intergovernmental/Nancy Creek; (3) Intergovernmental/North Fork Peachtree;

(4) Intergovernmental/South Fork Peachtree Creek; (5) Snapfinger Basin; (6) Pole

Bridge Basin; and (7) Intergovernmental/MISC Sewersheds. The Dynamic Model

shall be consistent with the following criteria:

             (a) The Dynamic Model shall be developed using a combination of

GIS databases, record drawings, WCTS maps, flow data, and WCTS inspection

records.

             (b) The Dynamic Model shall be capable of predicting the volume of

wastewater in Force Mains and the Major Gravity Sewer Lines, including

predicting the peak flows during wet weather and dry weather conditions.

             (c) The Dynamic Model shall be capable of assisting in determining

the likelihood and location of capacity-related SSOs from the County’s WCTS.




                                         -10-
      Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 12 of 43




              (d) The Dynamic Model shall be capable of predicting the hydraulic

pressure (psig) and flow capacity of wastewater at any point in Force Mains

throughout the County’s WCTS.

              (e) The Dynamic Model shall be capable of predicting the flow

capacity of each lift station (for Major Lift Stations, the County may elect to

perform manual calculations in lieu of using the Model to evaluate lift station

capacity), including predicting the peak flows during wet weather and dry weather

conditions.

              (f) The Dynamic Model shall be capable of predicting the flow

regime of those portions of the WCTS receiving flows from new sewer service

connections or increases in flow from existing sewer service connections. The

Dynamic Model will assist the County in assuring the availability of WCTS and

WWTF capacity prior to permitting flows from new sewer service connections or

increases in flow from existing sewer service connections.

              (g) The Dynamic Model shall include procedures and protocols for

the performance of sensitivity analyses (i.e., how the Dynamic Model responds to

changes in input parameters and variables); for calibrating the Dynamic Model to

account for values representative of the County’s WCTS using actual system data

                                         -11-
      Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 13 of 43




(e.g., flow data); and to verify the Dynamic Model’s performance using actual

system data (e.g., flow data).

      29.    (a) The County has completed each Sub-Model and has submitted to

EPA/EPD for review and comment, pursuant to the requirements of Section VII

(Review of Submissions/Certification of Submissions) of the Consent Decree, a

Sub-Model Report for each of the Sub-Models. Each Sub-Model Report shall be

written and organized to facilitate clear understanding of the assumptions used in

the Sub-Model and how the Sub-Model is used to inform the County’s decisions,

and shall provide an explanation of the following elements of the Sub-Model:

                    (1) A description of the Sub-Model;

                    (2) The specific attributes, characteristics, and limitations of

the Sub-Model;

                    (3) An identification of all input parameters, constants, and

assumed values of the Sub-Model;

                    (4) Any global assumptions and the design storm used in the

Sub-Model;

                    (5) The expected outputs of the Sub-Model;




                                         -12-
      Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 14 of 43




                    (6) The procedures and protocols used to evaluate the Sub-

Model’s performance;

                    (7) Model sensitivity analyses;

                    (8) Calibration procedures and the basis for inputs used to

characterize I/I into the Sub-Model;

                    (9) A description of how the Sub-Models will be hydraulically

integrated or fit into the County’s three (3) sewer basins;

                    (10) After submission of the first Sub-Model, any deviation in

the Sub-Model’s methodology from the methodology used in the first Sub-Model

shall be highlighted and explained; and

                    (11) Any unexpected or other output from the Sub-Model that

will affect the County’s ability to comply with any of the deadlines or other

requirements of the Consent Decree or this Modification.

                    The County shall also provide in the Sub-Model Reports a

certification that the Sub-Model was developed fully consistent with the

requirements of the Consent Decree, as amended by this Modification. EPA/EPD

may subsequently conduct periodic audits of the Dynamic Model implementation




                                          -13-
      Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 15 of 43




without prior notice to the County. EPA/EPD shall provide a written report to the

County of the findings/results of any such audit.

             (b) The County has developed a Capacity Assurance Program

(“CAP”), attached hereto and incorporated herein as Appendix D, which has been

reviewed and approved by EPA/EPD. The CAP will allow the County to identify

each Sewershed or part of a Sewershed with insufficient capacity under either peak

wet weather, or average conditions, or both, and to analyze all portions of the

WCTS that hydraulically impact all known SSOs. The CAP will assess peak flow

capacity of all major system components for existing and proposed flows.

             (c) Upon written approval by EPA/EPD of each Sub-Model Report,

the County shall authorize pursuant to the CAP new sewer service connections or

increases in flow from existing sewer service connections in the portion of the

WCTS covered by that Sub-Model only after: (1) certifying that the receiving

portions of the WCTS have “Adequate Collection Capacity” and “Adequate

Transmission Capacity” and the applicable WWTF has “Adequate Treatment

Capacity” (as these terms are defined in subparagraph (d) below) to accept flows

from such new sewer service connections or increases in flows from existing

service connections; (2) certifying that the receiving portions of the WCTS have

                                        -14-
     Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 16 of 43




“Adequate Transmission Capacity”, the applicable WWTF has “Adequate

Treatment Capacity” (as these terms are defined in subparagraph (d) below) to

accept flows from such new sewer service connections or increases in flows from

existing service connections, and that all “New Connection Conditions” identified

in new Paragraph 29(f) are satisfied; or (3) certifying its proper use of the In-Lieu

of Certification, Essential Services, Illicit Connections and/or Lateral Connections

provisions in the CAP. All certifications of Adequate Collection Capacity,

Adequate Transmission Capacity, and Adequate Treatment Capacity shall be

made and stamped by a professional engineer registered in the State of Georgia

and shall be approved by a responsible party of the County as defined by 40

C.F.R. § 122.22(b). The County shall maintain all such certifications and all data

on which such certifications are based as required by Paragraph 88 of the Consent

Decree.

            (d)(1) The County’s certification of “Adequate Treatment Capacity”

shall confirm that, at the time the WWTF receives the flow from a proposed new

sewer service connection(s) or increased flow from an existing sewer service

connection(s), when combined with the flow predicted to occur from all other

authorized sewer service connections (including those that have not begun to

                                        -15-
      Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 17 of 43




discharge into the WCTS), the WWTF will not be in “non-compliance” for

quarterly reporting as defined in Appendix A to 40 C.F.R. Part 123.45.

                    (2) The County’s certification of “Adequate Transmission

Capacity” shall confirm that each lift station (except for those lift stations with

only one pump) through which the proposed additional flow from new or existing

sewer service connections would pass to the WWTF receiving such flow has the

capacity to transmit, with its largest pump out of service, the existing One (1) Hour

Peak Flow passing through the lift station, plus the addition to the existing One (1)

Hour Peak Flow predicted to occur from the proposed connection, plus the addition

to the existing One (1) Hour Peak Flow predicted to occur from all other

authorized sewer service connections that have not begun to discharge into the

WCTS.

                    (3) The County’s certification of “Adequate Collection

Capacity” shall confirm that each gravity sewer line, through which the proposed

additional flow from new or existing connections would pass, has the capacity to

carry the existing One (1) Hour Peak Flow passing through the gravity sewer line,

plus the addition to the existing One (1) Hour Peak Flow from the proposed

connection, plus the addition to the existing One (1) Hour Peak Flow predicted to

                                          -16-
      Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 18 of 43




occur from all other authorized sewer service connections that have not begun to

discharge into the WCTS without causing a Surcharge Condition.

                    (4) For purposes of this Paragraph only, the term “One (1)

Hour Peak Flow” shall mean the greatest flow in a sewer averaged over a sixty

(60) minute period at a specific location expected to occur as a result of a

representative two (2) year twenty-four (24) hour storm event.

                    (5) For purposes of this Paragraph only, the term “Surcharge

Condition” shall mean the condition that exists when the supply of wastewater

resulting from the One (1) Hour Peak Flow is greater than the capacity of the pipes

to carry it or the surface of the wastewater rises to an elevation greater than the top

of the pipe, and the sewer is under pressure or head, rather than at atmospheric

pressure. However, if the County has identified sewer line segments which have

been specifically designed and constructed to operate under surcharge conditions

(e.g., segments with welded or bolted joints), and has identified the level of

surcharge for those segments, the identified level of surcharge will be used.

Notwithstanding the immediately preceding sentence, any rise in elevation above

the top of the pipe shall be considered a Surcharge Condition if the manhole has

experienced a wet weather SSO since December 20, 2017 (excluding those SSOs

                                          -17-
      Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 19 of 43




caused by severe natural conditions such as hurricanes, tornados, widespread

flooding, earthquakes, and other similar natural conditions (“Severe Natural

Conditions”)), unless the County can certify that the cause of the SSO has been

corrected through improvements to the WCTS.

             (e) Until the County has received written approval from EPA/EPD of

a Sub-Model Report for each one of the seven (7) hydraulically separate areas

within the WCTS, the County shall continue to use in that area its existing static

hydraulic models and shall continue to certify adequate collection capacity,

adequate transmission capacity, and adequate treatment capacity for all new sewer

service connections or increases in flow from existing sewer service connections

pursuant to the original provisions of Paragraph 28(g) of the Consent Decree.

             (f) The “New Connection Conditions” referred to in new Paragraph

29(c) are:

                   (1) The Dynamic Model does not predict any overflows from

the new sewer service connections and/or increases in flow from the existing sewer

service connections;

                   (2) The Dynamic Model does not predict that, after adding the

new sewer service connections and/or increases in flow from the existing sewer

                                        -18-
      Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 20 of 43




service connections to all existing and authorized sewer connections, the

wastewater in any manhole from the One (1) Hour Peak Flow resulting from a

representative two (2) year twenty-four (24) hour storm event will rise to an

elevation within two (2) feet of ground surface at any location in the WCTS

through which the proposed additional flows from the new or existing connection

would pass. However, for manholes within 350 feet of the entrance to or exit from

aerial crossings (at locations including creeks, dry beds, stormwater ditches and

conveyances, and intermittent and ephemeral streams) with less than two (2) feet

of ground cover over their connecting pipes, the wastewater predicted as described

above shall not rise to an elevation within two (2) feet of manhole rim.

                   (3) All capacity-related locations on the “Priority Fix List” (as

described in new Paragraph 35(j)) downstream of the proposed new sewer service

connection or proposed increase in flow from an existing sewer service connection

have been adequately rehabilitated, relieved, fixed, or otherwise addressed

(“Adequately Fixed” (This term is defined only for purposes of determining

eligibility for removal of such location from the Priority Fix List and for

satisfaction of the New Connection Conditions. The County shall not maintain

Adequately Fixing any location on the Priority Fix List as a defense to any

                                         -19-
      Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 21 of 43




subsequent violation of the CWA, the GWQCA, and the regulations promulgated

thereto at such location nor to the imposition of stipulated penalties pursuant to

Section X (Stipulated Penalties) of the Consent Decree.)), and either: (i) at least

one (1) year has passed since completion of such Adequate Fixes without a

capacity-related SSO occurring at any such location; or (ii) each such location has

experienced a two (2) year twenty-four (24) hour storm event (or a twenty-four

(24) hour storm event of greater size) without a capacity-related SSO; and

                    (4) Any location that has experienced a capacity-related SSO

(excluding those SSOs caused by Severe Natural Conditions) within the previous

two (2) years downstream of the proposed new sewer service connection or

proposed increase in flow from an existing sewer service connection has been

adequately rehabilitated, relieved, fixed, or otherwise addressed, and either: (i) at

least one (1) year has passed without a capacity-related SSO (excluding those

SSOs caused by Severe Natural Conditions) occurring at each such location; or (ii)

each such location has experienced a two (2) year twenty-four (24) hour storm

event (or a twenty-four (24) hour storm event of greater size) without a capacity-

related SSO (excluding those SSOs caused by Severe Natural Conditions).




                                         -20-
      Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 22 of 43




      7.     Paragraph 35(i) of the Consent Decree shall be removed and

replaced with the following language:

             (i) Provide for the identification, delineation, assessment and

rehabilitation of all Initial and Additional Priority Areas no later than December

20, 2027. Attached as Appendix E is a schedule for the identification, delineation,

assessment and rehabilitation of the Initial and Additional Priority Areas, including

interim milestone dates based on amounts of “Minimum Linear Footage of Pipe

Review, Design, and Rehabilitation” (as that term is defined in Appendix E) of

four (4) “Project Categories” to be completed in the Initial and Additional Priority

Areas each calendar year, beginning calendar year 2020 and continuing each

calendar year until completion of the PASARP. The Project Categories, which are

also each defined in Appendix E, are: (1) Simple Pipe Review, (2) Simple Pipe

Rehabilitation, (3) Complex Pipe Design, (4) and Complex Pipe Rehabilitation. In

addition to identifying the total Minimum Linear Footage of Pipe Review, Design,

and Rehabilitation for each Project Category to be completed each calendar year,

the schedule identifies the specific projects to be completed before December 31,

2021. The County’s rehabilitation of all the Minimum Linear Footage of Pipe

Review, Design, and Rehabilitation shall not, by itself, constitute complete

                                        -21-
      Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 23 of 43




implementation of the PASARP; all other components of the PASARP shall

continue to apply as required by Paragraph 35 of the Consent Decree.

                    Beginning February 1, 2022, and continuing each February 1

until completion of the PASARP, the County shall provide a certified report to

EPA/EPD, pursuant to the requirements of Section VII (Review of

Submissions/Certification of Submissions) of the Consent Decree, identifying all

projects planned to satisfy the Minimum Linear Footage of Pipe Review, Design,

and Rehabilitation requirement for each Project Category for that calendar year, as

well as a list of any lift station rehabilitation and/or construction and construction

of additional storage planned for any subsequent years until completion of the

PASARP and a deadline for completion of such project(s). The County shall not

be precluded from re-prioritizing linear footage rehabilitation projects in any given

calendar year or between calendar years, provided that the County achieves the

total Minimum Linear Footage of Pipe Review, Design, and Rehabilitation for

each Project Category for the given calendar year. The County must submit to

EPA/EPD for review and comment, pursuant to the requirements of Section VII

(Review of Submissions/Certification of Submissions) of the Consent Decree, any

plans to re-prioritize, lift station rehabilitation and/or construction or construction

                                          -22-
      Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 24 of 43




of additional storage. Additional linear footage of rehabilitation work of a

particular Project Category completed in a given calendar year beyond the

minimum requirement for that particular calendar year shall be counted toward the

subsequent year or years.

      8.     The following language shall be added to Section VI (Remedial

Actions for County’s Wastewater Collection and Transmission System) of the

Consent Decree as Paragraph 35(j):

             (j) Priority Fix List and Repeat SSO Locations. Attached hereto and

incorporated herein as Appendix F is an initial “Priority Fix List” of 103 locations

in the County’s WCTS that that are known to have experienced repeated SSOs

since the Effective Date of the Consent Decree through June 30, 2020. Within two

(2) years of the Date of Entry of this Modification, the County shall adequately

rehabilitate, relieve, fix, or otherwise address fifty percent (50%) of the locations in

Appendix F so that no future SSOs are predicted to occur at such locations as a

result of a representative two (2) year twenty-four (24) hour storm event, and

within four (4) years of the Date of Entry of this Modification, the County shall

adequately rehabilitate, relieve, fix, or otherwise address all locations in Appendix

F so that no future SSOs are predicted to occur at any such locations as a result of a

                                          -23-
      Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 25 of 43




representative two (2) year twenty-four (24) hour storm event. No later than

February 1, 2021, the County may submit to EPA/EPD for review and approval, a

request for additional time to Adequately Fix up to twenty-one (21) specific

locations in Appendix F; the County may invoke Dispute Resolution pursuant to

Section XII (Dispute Resolution) of the Consent Decree if EPA/EPD do not

approve. Any such request shall include a detailed description of the proposed

project to Adequately Fix the location, a proposed timeline (including interim

project milestones), and a technical justification for the proposed timeline, which

must not extend beyond December 20, 2027.

                   Any location in the County’s WCTS shall immediately be

added to the Priority Fix List if it experiences in any twelve (12) month period

either two (2) or more SSOs caused by a lack of Adequate Collection Capacity or

Adequate Transmission Capacity (including I/I and/or storms, but excluding those

SSOs caused by Severe Natural Conditions)) or two (2) or more SSOs caused by

non-capacity reasons within a 500-foot radius area (“Repeat SSO Location”). If

the County believes that a specific SSO should not be counted in determining

whether a location shall be deemed a Repeat SSO Location, it shall notify

EPA/EPD within sixty (60) days of the SSO and provide a detailed, certified

                                        -24-
      Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 26 of 43




explanation of the reason(s) for its belief; the County may invoke Dispute

Resolution pursuant to Section XII (Dispute Resolution) of the Consent Decree if

EPA/EPD do not agree. Additionally, no Repeat SSO Location shall be added to

the Priority Fix List after EPA/EPD approve the County’s PASARP Report (as

required by Paragraph 37 of the Consent Decree).

                    If any Repeat SSO Location is added to the Priority Fix List

prior to, on, or within two (2) years of, the Date of Entry of this Modification, the

County shall, within four (4) years of the Date of Entry of this Modification,

adequately rehabilitate, relieve, fix, or otherwise address such location so that no

future SSOs are predicted to occur at such location as a result of a representative

two (2) year twenty-four (24) hour storm event. If any Repeat SSO Location is

added to the Priority Fix List after two (2) years of the Date of Entry of this

Modification, the County shall, within two (2) years of the location’s addition to

the Priority Fix List (i.e., the date of the second qualifying SSO), adequately

rehabilitate, relieve, fix, or otherwise address the location so that no future SSOs

are predicted to occur at such location as a result of a representative two (2) year

twenty-four (24) hour storm event.




                                         -25-
      Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 27 of 43




                   If any Repeat SSO Location associated with Major Gravity

Sewer Lines is added to the Priority Fix List after Date of Entry of this

Modification and the County determines that it cannot Adequately Fix the location

within the timelines proscribed in the immediately preceding paragraph, the

County may, within ninety (90) days of such location being added to the Priority

Fix List, submit to EPA/EPD for review and approval, a proposed alternative

timeline for addressing the location; the County may invoke Dispute Resolution

pursuant to Section XII (Dispute Resolution) of the Consent Decree if EPA/EPD

do not approve. Any such request shall include a detailed description of the

proposed project to Adequately Fix the location, a proposed timeline (including

interim project milestones), and a technical justification for the proposed timeline.

      9.     The following language shall be added to Section IX (Reporting

Requirements) of the Consent Decree as Paragraph 56(a):

             (a) In addition to the information in Paragraph 56 of the Consent

Decree, each Quarterly SSO Report shall also include:

                   (1) For each SSO, a determination of whether such SSO was

caused by either a lack of Adequate Collection Capacity or Adequate Transmission




                                         -26-
      Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 28 of 43




Capacity, or by non-capacity reasons, and documentary support for the County’s

determination, including, where appropriate:

                             (i) If the County determines the cause of a particular

SSO to be due to FOG, debris, any other sewer blockage, or infrastructure failure,

the County shall provide photographic or video evidence supporting such

determination or shall provide documentation of dry weather conditions at the time

of the SSO based on information from the closest rainfall monitoring station to the

SSO’s location.

                             (ii) If the County determines the cause of a particular

SSO to be a lack of Adequate Collection Capacity or Adequate Transmission

Capacity and the SSO occurred during a precipitation event, the County shall

provide rainfall data from the closest rainfall monitoring station to the SSO’s

location; except, the County may presume an SSO is capacity-related if it

documents in its Quarterly SSO Report, after investigating the cause of the SSO,

that it was unable to locate any evidence of FOG, debris, any other sewer blockage,

or infrastructure failure.

             (b) For each SSO, the Initial or Additional Priority Area in which

such SSO occurred, if applicable.

                                           -27-
      Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 29 of 43




             (c) An updated Priority Fix List of all Repeat SSO Locations, as

provided in new Paragraph 35(j).

             (d) If the rehabilitation of any Repeat SSO Location was scheduled to

be completed during the previous applicable three (3) month period, a statement

that such work has or has not been completed. The County shall include a detailed

written description of any such work not completed, the reasons for failing to

complete such work, and the expected date of completion. If any missed deadline

cannot be fully explained at the time the report is due, the County shall include a

statement to that effect in the report. The County shall investigate to determine the

cause of the missed deadline and then shall submit an amendment to the report,

including a full explanation of the cause of the missed deadline, within thirty (30)

days after submission of the Quarterly SSO Report.

      10.    The following language shall be added to Section IX (Reporting

Requirements) of the Consent Decree as Paragraphs 57(c)-(e):

             (c) Each Semi-Annual Report shall include a detailed written

description, supplemented by a Gantt chart, of projects and significant activities

completed and interim milestone dates and deadlines achieved under the PASARP

during the previous applicable six (6) month period for each Initial or Additional

                                         -28-
      Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 30 of 43




Priority Area. Each Semi-Annual Report shall also include a list of all Initial

and/or Additional Priority Areas wherein the County has completed all work

required by the PASARP and the date on which the County completed such work.

Each Semi-Annual Report shall also include a detailed written description of any

missed interim milestone date and deadlines, the reasons for missing such interim

milestone dates and deadlines, and the expected date for completing the applicable

work. If any missed interim milestone date or deadline cannot be fully explained

at the time the report is due, the County shall include a statement to that effect in

the report. The County shall investigate to determine the cause of the missed

interim milestone date or deadline and then shall submit an amendment to the

report, including a full explanation of the cause of the missed deadline, within

thirty (30) days after submission of the Semi-Annual Report. If the Parties agree to

discontinue the Semi-Annual Reports pursuant to Paragraph 57 of the Consent

Decree, then the information required in this subparagraph shall be included in

each Annual Report submitted pursuant to Paragraph 58 of the Consent Decree and

shall cover the applicable twelve (12) month periods rather than six (6) months.

             (d) Each Semi-Annual Report shall include a detailed written

description, supplemented by a Gantt chart, of projects and significant activities

                                          -29-
      Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 31 of 43




anticipated to be performed and interim milestone dates and deadlines anticipated

to be achieved under the PASARP during the successive applicable six (6) month

period in each Initial or Additional Priority Area, and a list of all Initial and/or

Additional Priority Areas wherein the County anticipates completing all work

required by the PASARP and the date on which the County anticipates completing

such work. If the Parties agree to discontinue the Semi-Annual Reports pursuant

to Paragraph 57 of the Consent Decree, then the information required in this

subparagraph shall be included in each Annual Report submitted pursuant to

Paragraph 58 and shall cover the applicable twelve (12) month periods rather than

six (6) months.

             (e) In addition to all reporting requirements previously described in

this Section, after entry of this Modification, the County shall file a copy of each

new Quarterly and Semi-Annual Report with this Court on the same date such

report is required to be filed with EPA/EPD under Paragraph 57 of the Consent

Decree. If the Parties agree to discontinue the Semi-Annual Reports pursuant to

Paragraph 57 of the Consent Decree, then the County shall file a copy of each

Annual Report with this Court on the same day such report is required to be filed

with EPA/EPD.

                                          -30-
      Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 32 of 43




      11.    The following language shall be added to Section IX (Reporting

Requirements) of the Consent Decree as Paragraph 58(c)-(f):

             (c) The Minimum Linear Footage of Pipe Review, Design, and

Rehabilitation completed in each Project Category for that calendar year, a detailed

written description of the work that was done to complete such rehabilitation, and a

detailed written description of how the County calculated the Minimum Linear

Footage of Pipe Review, Design, and Rehabilitation completed and how it

apportioned such rehabilitation to each Project Category.

             (d) A description of any lift station rehabilitation and/or construction

and construction of additional storage undertaken and/or completed pursuant to

modified Paragraph 35(i).

             (e) A detailed written description of all ongoing or completed work at

the locations on the Priority Fix List and a list of such locations that have been

adequately rehabilitated, relieved, fixed, or otherwise addressed so that no future

SSOs are predicted to occur at any such locations as a result of a representative two

(2) year twenty-four (24) hour storm event.




                                         -31-
      Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 33 of 43




             (f) If the County fails to timely adequately rehabilitate, relieve, fix, or

otherwise address the locations on the Priority Fix List pursuant to the deadlines in

new Paragraph 35(j), a detailed written explanation of the reasons for such failure.

      12.    The following language shall be added to Section X (Stipulated

Penalties) of the Consent Decree as Paragraph 64(a):

             (a) If the County fails to pay the civil penalty required to be paid to

the United States or the State under new Paragraph 8(a) when due, the County shall

pay a stipulated penalty of $1,000 per day for each day that the payment is late.

      13.    Paragraphs 65(b)-(d) of the Consent Decree shall be removed and

replaced with the following language:

             (b) For each day the County fails to complete the implementation of

the PASARP in accordance with the deadline in modified Paragraph 35(i), a

stipulated penalty may be assessed as follows:

             Period Beyond Completion Date                   Penalty Per Day

             1-30 days                                       $2,000

             31-60 days                                     $3,000

             61-120 days                                     $4,000

             More than 120 days                              $6,000

                                         -32-
      Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 34 of 43




             (c) For each Spill of 10,000 gallons or less, a stipulated penalty of

$2,000 may be assessed.

             (d) For each Spill of more than 10,000 gallons, a stipulated penalty of

$5,000 may be assessed.

      14.    The following language shall be added to Section X (Stipulated

Penalties) of the Consent Decree as Paragraphs 65(e)-(j):

             (e) For each day the County fails to timely achieve the Minimum

Linear Footage of Pipe Review, Design, and Rehabilitation for a particular

calendar year required by modified Paragraph 35(i) and stated in Appendix E, a

stipulated penalty may be assessed as follows:

             Period Beyond Completion Date                 Penalty Per Day

             1-30 days                                     $1,000

             31-60 days                                    $1,500

             61-120 days                                   $2,000

             More than 120 days                            $3,000

             (f) For each day the County fails to timely complete the lift station

rehabilitation and/or construction and construction of additional storage by the




                                         -33-
      Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 35 of 43




deadline provided by the County pursuant to modified Paragraph 35(i), a stipulated

penalty may be assessed as follows:

             Period Beyond Completion Date                 Penalty Per Day

             1-30 days                                     $1,000

             31-60 days                                    $1,500

             61-120 days                                   $2,000

             More than 120 days                            $3,000

             (g)   (1) For each new sewer service connection or increase in flow

from an existing sewer service connection of 2,500 gallons per day or less

authorized by the County in violation of new Paragraphs 29(c), (d) and/or (e), a

stipulated penalty of $10,000 may be assessed.

                   (2) For each new sewer service connection or increase in flow

from an existing sewer service connection of more than 2,500 gallons per day

authorized by the County in violation of new Paragraphs 29(c), (d) and/or (e), a

stipulated penalty of $50,000 may be assessed.

             (h) For each Priority Fix List location for which the County fails to

timely complete the rehabilitation work required by new Paragraph 35(j), a

stipulated penalty may be assessed for each day as follows (i.e., if the County fails

                                         -34-
      Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 36 of 43




to complete the rehabilitation work at multiple Priority Fix List Locations, daily

stipulated penalties for each location may be assessed):

             Period Beyond Completion Date                 Penalty Per Day

             1-30 days                                     $1,000

             31-60 days                                    $1,500

             61-120 days                                   $2,000

             More than 120 days                            $3,000

             (i) For each SSO for which the County inaccurately designates as

capacity-related or not capacity-related in a Quarterly SSO Report, based on data

available at the time of the report, a stipulated penalty of $5,000 may be assessed.

             (j) For each SSO that the County provides inadequate documentary

support in a Quarterly SSO Report, a stipulated penalty of $5,000 may be assessed.




                                         -35-
     Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 37 of 43




Dated and entered this   day of __________, ____.




                         __________________________
                         Steven D. Grimberg
                         UNITED STATES DISTRICT JUDGE
                         Northern District of Georgia




                                     -36-
      Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 38 of 43




WE HEREBY CONSENT to the entry of this Modification of the Consent Decree

in United States et al. v. DeKalb County, Georgia, subject to the public notice and

comment provisions of 28 C.F.R. 50.7:


                         JONATHAN D. BRIGHTBILL
                         Principal Deputy Assistant Attorney General
                         Environment and Natural Resources Division
                         U.S. Department of Justice




                         /s/ Valerie K. Mann
                         VALERIE K. MANN
                         Trial Attorney
                         Environmental Enforcement Section
                         Environment and Natural Resources Division
                         United States Department of Justice
                         P.O. Box 7611
                         Washington, DC 20044-7611
                         150 M St, NE
                         Washington, D.C. 20530
                         DC Bar 440744
                         Telephone: (202) 616-8756
                         Facsimile: (202) 514-0097
                         E-mail: Valerie.mann@usdoj.gov




                                           -37-
      Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 39 of 43




      WE HEREBY CONSENT to the entry of this Modification of the Consent

Decree in United States et al. v. DeKalb County, Georgia, subject to the public

notice and comment provisions of 28 C.F.R. 50.7:


                         BYUNG J. PAK
                         United States Attorney
                         Northern District of Georgia




                         /s/ Trishanda L. Treadwell
                         TRISHANDA L. TREADWELL
                         Assistant United States Attorney
                         Georgia Bar No. 356896
                         Richard Russell Federal Building
                         75 Ted Turner Drive SW
                         Atlanta, Georgia
                         Telephone: (404) 581-6000
                         Facsimile: (404) 581-6181
                         Email: Trish.treadwell@usdoj.gov




                                           -38-
Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 40 of 43
Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 41 of 43
     Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 42 of 43




      WE HEREBY CONSENT to the entry of this Modification of the Consent

Decree in United States et al. v. DeKalb County, Georgia:


                         CHRISTOPHER M. CARR
                         Attorney General

                         /s/ Margaret Kemmerly Eckrote
                         MARGARET KEMMERLY ECKROTE
                         Georgia Bar No. 238709
                         Deputy Attorney General

                         ROBIN LEIGH
                         Senior Assistant Attorney General


                         /s/ Christopher R. Held
                         CHRISTOPHER R. HELD
                         Georgia Bar No. 987847
                         Assistant Attorney General
                         40 Capitol Square SW
                         Atlanta, GA 30334-1300
                         Telephone: (404) 458-3569
                         Email: peckrote@law.ga.gov
                         Email: cheld@law.ga.gov




                                          -41-
Case 1:10-cv-04039-SDG Document 61-1 Filed 10/21/20 Page 43 of 43
